

Exhibit 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 1
 
Dated as of December 22, 2006
 
to
 
CREDIT AGREEMENT
 
Dated as of January 20, 2005
 
THIS AMENDMENT NO. 1 (“Amendment”) is made as of December 22, 2006 (the
“Effective Date”) by and among Lexmark International, Inc., a Delaware
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”), under that certain Credit Agreement dated as
of January 20, 2005 by and among the Borrower, the Lenders and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
 
WHEREAS, the Borrower has requested that certain modifications be made to the
Credit Agreement;
 
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to the following
amendments to the Credit Agreement.
 
1. Amendments to Credit Agreement.  Effective as of the Effective Date but
subject to the satisfation of the conditions precedent set forth in Section 2
below, the Credit Agreement is hereby amended as follows:
 
(a) The definition of Consolidated Interest Expense appearing in Article I of
the Credit Agreement is hereby amended to insert “and without duplication”
immediately after the reference to “with reference to any period” appearing
therein.
 
(b) The definition of Interest Period appearing in Article I of the Credit
Agreement is hereby amended to insert “on the date that is seven days or
fourteen days thereafter or” immediately before the reference to “on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter”.
 
 (c) The definition of Permitted Receivables Financing appearing in Article I of
the Credit Agreement is hereby amended to delete the reference to “: (a) such
program is
 

--------------------------------------------------------------------------------


intended by the parties thereto to be treated (whether or not such treatment is
ultimately disallowed) as an “off balance sheet” transaction and (b)” appearing
therein.


(d) Section 6.02(h) is hereby amended to insert “arise or” immediately before
the reference to “may be deemed to arise” appearing therein.


2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent.
 
3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
 
(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b) As of the date hereof and giving effect to the terms of this Amendment, (i)
no Default shall have occurred and be continuing and (ii) the representations
and warranties of the Borrower set forth in the Credit Agreement, as amended
hereby, are true and correct as of the date hereof (other than the
representations and warranties contained in Sections 3.04(b), 3.06(a) and those
that expressly relate to an earlier specified date).
 
4. Reference to and Effect on the Credit Agreement.
 
(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
 
(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
 
5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
2

--------------------------------------------------------------------------------


7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
[Signature Pages Follow]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 


LEXMARK INTERNATIONAL, INC.,
as the Borrower




By:              /s/ Rick Pelini            
Name: Rick Pelini
Title: VP & Treasurer




By:             /s/ Bruce J. Frost                                   
Name: Bruce J. Frost
Title: Assistant Treasurer




JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent




By:        /s/ Jason A. Rastovski                                  
Title: Vice President




BANK OF AMERICA, N.A. (successor by merger to Fleet National Bank),
individually as a Lender and as Co-Syndication Agent




By:           /s/ Debra E. DelVecchio        
Name: Debra E. DelVecchio
Title: Managing Director









Signature Page to Amendment No. 1 to
Credit Agreement dated as of January 20, 2005
Lexmark International, Inc.


--------------------------------------------------------------------------------




CITIBANK, N.A.,
individually as a Lender and as Co-Syndication Agent




By:            /s/ James M.
Walsh                                                
Name: James M. Walsh
Title: Managing Director




KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation Agent




By:         /s/ J.T. Taylor                                          
Name: J.T. Taylor
Title: Senior Vice President




SUNTRUST BANK,
individually as a Lender and as Co-Documentation Agent




By:          /s/ Scott Corley            
Name: Scott Corley
Title: Managing Director




THE BANK OF NEW YORK,
individually as a Lender




By:           /s/ Kenneth R. McDonnell      
Name: Kenneth R. McDonnell
Title: Vice President





Signature Page to Amendment No. 1 to
Credit Agreement dated as of January 20, 2005
Lexmark International, Inc.


--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
individually as a Lender




By:          /s/ Mark Sparrow            
Name: Mark Sparrow
Title: Director
 
 
 
 
 
 
 

 




Signature Page to Amendment No. 1 to
Credit Agreement dated as of January 20, 2005
Lexmark International, Inc.